Case: 19-60648     Document: 00515840310         Page: 1     Date Filed: 04/28/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 28, 2021
                                  No. 19-60648                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Hossain Auram,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 341 942


   Before Higginbotham, jones, and Costa, Circuit Judges.
   Per Curiam:*
          Hossain Auram, a native and citizen of Bangladesh, petitions for
   review of an order by the Board of Immigration Appeals (BIA) dismissing his
   appeal from the denial of his application for asylum, withholding of removal,
   and protection under the Convention Against Torture (CAT). He argues


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60648      Document: 00515840310          Page: 2    Date Filed: 04/28/2021




                                    No. 19-60648


   that the immigration judge (IJ) erred in determining that (1) he lacked
   credibility; (2) he failed to demonstrate past persecution or a well-founded
   fear of future persecution; and (3) he was not entitled to protection under the
   CAT.
          Judicial review of a final removal order is available only where the
   petitioner has exhausted all administrative remedies of right. 8 U.S.C.
   § 1252(d)(1). “Because the exhaustion requirement is statutorily mandated,
   an alien’s failure to exhaust an issue before the BIA is a jurisdictional bar to
   this court’s consideration of the issue.” Avelar-Oliva v. Barr, 954 F.3d 757,
   766 (5th Cir. 2020).
          “An alien fails to exhaust his administrative remedies with respect to
   an issue when the issue is not raised in the first instance before the BIA.”
   Monteon-Camargo v. Barr, 918 F.3d 423, 429 (5th Cir. 2019) (quoting Vazquez
   v. Sessions, 885 F.3d 862, 868 (5th Cir. 2018)). In this case, Auram did not
   contest the IJ’s adverse credibility determination before the BIA, and the BIA
   found the issue abandoned. However, the BIA addressed the IJ’s credibility
   finding, and the purposes of exhaustion are satisfied. See Lopez-Duhon v.
   Holder, 609 F.3d 642, 644-45 (5th Cir. 2010).
          While Auram argues that the adverse credibility finding was in error
   because the asylum officer who conducted his credible fear interview found
   him credible and that the affidavits submitted in support of his application
   contained sufficient detail and information to show that they were not
   authored by a single individual, the IJ’s determination was supported by
   specific reasons based on the evidence presented and was, under the totality
   of the circumstances, substantially reasonable. See Singh v. Sessions, 880 F.3d
   220, 225 (5th Cir. 2018). Because the adverse credibility determination was
   supported by “specific and cogent reasons,” the record does not compel a
   finding that Auram was credible or that no reasonable factfinder could have




                                          2
Case: 19-60648      Document: 00515840310          Page: 3   Date Filed: 04/28/2021




                                    No. 19-60648


   made an adverse credibility finding. See Zhang v. Gonzales, 432 F.3d 339, 344
   (5th Cir. 2005). Accordingly, the lack of credible evidence precluded Auram
   from meeting his burden of proof for asylum, withholding of removal, or
   protection under the CAT. See Dayo v. Holder, 687 F.3d 653, 658 (5th Cir.
   2012).
            Based upon the foregoing, the petition for review is DENIED.




                                         3